8. Nuclear non-proliferation and disarmament (vote)
- Before the vote:
(IT) Mr President, my group made a mistake in not asking in time for two votes to be taken by roll call. If there are no objections, I should like to ask you kindly to authorise us to do so now, even though we have missed the deadline.
In the original text, it would affect paragraph 1, second part of the split vote that is on the voting list, and paragraph 9, again in the original text, where voting on separate parts is provided for: we request a vote by roll call in this case as well, if you agree and will kindly forgive us for the mistake we have made.
(Parliament agreed to the request)
- Before the vote on paragraph 2:
Mr President, we can improve paragraph 2 by adding only a few words.
It concerns our 'call on all States not part of the NPT to accede to that Treaty'. That is regular and routine. However, we could call on them first to 'comply voluntarily with', and then to accede to, the Treaty, thus introducing fresh encouragement.
(Parliament accepted the oral amendment)
That concludes the vote.